                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 1                                                              EASTERN DISTRICT OF WASHINGTON


 2                                                              Aug 28, 2019
 3                                                                   SEAN F. MCAVOY, CLERK


 4
 5                       UNITED STATES DISTRICT COURT
 6               FOR THE EASTERN DISTRICT OF WASHINGTON
 7
      THE CONFEDERATED TRIBES AND
 8
      BANDS OF THE YAKAMA NATION,
 9    a sovereign federally recognized Native            No. 1:17-CV-3192-TOR
10    Nation,
                                                         JUDGMENT IN A
11
                                   Plaintiff,            CIVIL CASE
12    v.
13
14    KLICKITAT COUNTY, a political
      subdivision of the State of Washington;
15    KLICKITAT COUNTY SHERIFF’S
16    OFFICE, an agency of Klickitat County;
17    BOB SONGER, in his official capacity;
      KLICKITAT COUNTY
18    DEPARTMENT OF THE
19    PROSECUTING ATTORNEY, an
20    agency of Klickitat County; and DAVID
      QUESNEL, in his official capacity,
21
22                                Defendants.
23
           THE COURT HAS ORDERED that declaratory judgment be entered in
24
25   favor of Plaintiff against all Defendants as follows:
26
           1. Tract D, as surveyed by Cadastral Engineer Ronald Scherler and
27
           approved by the United States in 1982, is located within the exterior
28         boundaries of the Yakama Reservation established by the Treaty of 1855.
29         The boundaries of the area of land referred to as Tract D are those surveyed
30         by E.D. Calvin in 1932, and by Ronald Scherler in 1982, within which there
     1 | JUDGMENT IN A CIVIL CASE
 1         are approximately 121,465.69 acres. Not all of Tract D falls within Klickitat
           County.
 2
 3         2. Since Tract D is within the Yakama Reservation and the State of
 4         Washington retroceded all jurisdiction concerning acts of Juvenile
           Delinquency committed therein by Indians, state juvenile delinquency law
 5
           no longer applies to Indians within the Reservation, including Tract D.
 6
 7         3. Since Tract D is within the Yakama Reservation and the State of
           Washington retroceded “in part, civil and criminal jurisdiction in Operation
 8
           of Motor Vehicles on Public Streets, Alleys, Roads, and Highways cases in
 9         the following manner: Pursuant to RCW 37.12.010(8), the State shall retain
10         jurisdiction over civil causes of action involving non-Indian plaintiffs, non-
11         Indian defendants, and non-Indian victims; the State shall retain jurisdiction
           over criminal offenses involving non-Indian defendants and non-Indian
12         victims.” Thus, traffic offenses committed by Indians are governed by
13         federal and tribal law, not state law.
14
           4. Since Tract D is within the Yakama Reservation and the State of
15         Washington retroceded certain jurisdiction but retained jurisdiction in two
16         areas—over criminal offenses involving non-Indian defendants and over
17         criminal offenses involving non-Indian victims—accordingly, the State and
           necessarily the Defendants here have criminal jurisdiction over offenses
18         committed by or against non-Indians within the Yakama Reservation,
19         including Tract D.
20
           THIS ACTION WAS decided by Chief Judge Thomas O. Rice following
21
22   a bench trial held from July 29, 2019 through July 31, 2019.
23
           DATED: August 28, 2019.
24
25                                          SEAN F. McAVOY
26                                          Clerk of Court
27
                                            By: s/Linda Hansen
28                                             Deputy Clerk
29
30
     2 | JUDGMENT IN A CIVIL CASE
